        Case 2:17-cv-02192-JAD-GWF Document 30 Filed 03/04/19 Page 1 of 4



1    Sheri M. Thome, Esq.
     Nevada Bar No. 008657
2    I-Che Lai, Esq.
     Nevada Bar No. 012247
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
5    sheri.thome@wilsonelser.com
     i-che.lai@wilsonelser.com
6    Attorneys for Defendant Northgate Homeowners Association

7

8                                 UNITED STATES DISTRICT COURT

9                                        DISTRICT OF NEVADA

10   THE BANK OF NEW YORK MELLON FKA Case No. 2:17-cv-02192-JAD-(GWF)
     THE BANK OF NEW YORK AS TRUSTEE FOR
11   THE    CERTIFICATEHOLDERS      OF  THE
     CWALT, INC., ALTERNATIVE LOAN TRUST
12   2007-OA2,  MORTGAGE       PASS-THROUGH
     CERTIFICATES, SERIES 2007-OA2,
13
                           Plaintiff,
14
         v.
15
     NORTHGATE HOMEOWNERS ASSOCIATION;
16   SATICOY BAY LLC, SERIES 4856 MINTURN
     AVE and NEVADA ASSOCIATION SERVICES,
17   INC.,

18                         Defendants.

19                             STIPULATION AND ORDER TO EXTEND

20                         REBUTTAL EXPERT DISCLOSURE DEADLINE

21                                             (First Request)

22            Plaintiff The Bank of New York Mellon (the “Lender”), formerly known as The Bank of

23   New York, as Trustee for the Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-

24   OA2, Mortgage Pass-Through Certificates, Series 2007-OA2; Defendant Northgate Homeowner

25   Association (the “HOA”); and Defendant Saticoy Bay LLC, Series 4856 Minturn Ave (the “Buyer”)

26   stipulate to an order extending the rebuttal expert disclosure deadline. Defendant Nevada

27   Association Services, Inc. (“NAS”) has not appeared in this case. This is the first request to extend

28   those deadlines.

     1426336v.1
                                                 Page 1 of 4
          Case 2:17-cv-02192-JAD-GWF Document 30 Filed 03/04/19 Page 2 of 4




1            The present and proposed deadlines are set forth in Section D below. The extension is

2    necessary to accommodate the additional needed for the HOA to obtain a rebuttal expert opinion.

3    A.      DISCOVERY COMPLETED TO DATE

4            The Rule 26(f) conference was held on October 3, 2018. Following the Rule 26(f)

5    conference, the proposed Discovery Plan and Scheduling Order was filed on October 25, 2018 and

6    approved by this Court on October 26, 2018. After the court’s approval of the Discovery Plan and

7    Scheduling Order, the parties exchanged initial disclosures and served written discovery requests on

8    either the Lender or the Buyer. Around October 25, 2018, the Lender served a subpoena for
9    documents on NAS. NAS responded to the subpoena around November 20, 2018. On January 24,

10   2019, the Lender served its initial expert disclosure. The Buyer served their responses to the

11   Lender’s discovery requests on February 4, 2019.

12   B.      DISCOVERY THAT REMAINS TO BE COMPLETED

13           The following discovery remains incomplete:

14           1.     the Lender’s response to the HOA’s and the Buyer’s written discovery requests;

15           2.     rebuttal expert disclosures; and

16           3.     deposition of the parties’ representatives.

17   C.      REASONS WHY DEADLINE WAS NOT SATISFIED/GOOD CAUSE FOR

18           REQUEST

19           The parties have worked diligently and cooperatively to complete discovery in this matter.

20   Notably, shortly after receiving the Lender’s initial expert disclosure, the HOA has attempted to

21   retain an appraisal expert to rebut the Lender’s expert opinion. However, the HOA has encountered

22   difficulty retaining an expert within the thirty-day timeframe for the rebuttal expert disclosure. For

23   example, the HOA’s anticipated rebuttal expert has declined involvement with this case, forcing the

24   HOA secure a different rebuttal expert on shortened time. Good cause therefore justifies the

25   requested extension of discovery.

26   D.      PROPOSED DISCOVERY SCHEDULE

27           Pursuant to LR 26-4, the parties propose to extend the current deadlines and jointly submit
28   the following to the Court:
     1426336v.1
                                                   Page 2 of 4
        Case 2:17-cv-02192-JAD-GWF Document 30 Filed 03/04/19 Page 3 of 4




1            1. Discovery Cut-Off Date: The current discovery cut-off date is March 25, 2019. The

2                 parties do not seek an extension of this deadline.

3            2. Deadline for Amending Pleadings or Adding Parties: The deadline for amending

4                 pleadings has passed. The parties do not seek an extension of this deadline.

5            3. Rule 26(a)(2) Disclosures: The deadline for serving initial expert disclosure deadline has

6                 passed. The parties do not seek an extension of this deadline. The current rebuttal expert

7                 disclosure deadline is February 25, 2019. The parties propose to extend such deadline by

8                 about one month, which will make the new deadline March 25, 2019.
9            4. Dispositive Motions. The current deadline for filing dispositive motions is April 24,

10                2019. The parties do not seek an extension of this deadline.

11           5. Interim Status Report: The deadline to file the Interim Status Report was January 24,

12                2019. Since that date has now passed, the parties do not seek an extension of this

13                deadline.

14           6. Pre-Trial Order. The current deadline to file the Joint Pretrial Order is make May 24,

15                2019, unless otherwise suspended under LR 26-1(b)(5). The parties do not seek an

16                extension of this deadline. In the event dispositive motions are filed, the deadline for

17                filing the joint pre-trial order shall be suspended until 30 days after the decision on the

18                dispositive motions or until further order of the court.

19           IT IS SO STIPULATED.

20    Dated: March 4, 2019                                  Dated: March 4, 2019
21    AKERMAN LLP                                           LAW OFFICES OF MICHAEL F. BOHN,
                                                            ESQ.
22

23
      /s/Tenesa S. Powell                                   /s/Nikoll Nikci
24    Ariel E. Stern, Esq.                                  Michael F. Bohn, Esq.
      Tenesa S. Powell, Esq.                                Adam R. Trippiedi, Esq.
25    1635 Village Center Circle, Suite 200                 Nikoll Nikci, Esq.
      Henderson, Nevada 89134                               2260 Corporate Circle, Suite 480
26    Attorneys for Plaintiff                               Henderson, Nevada 89074
                                                            Attorneys for Defendant Saticoy Bay LLC,
27                                                          Series 4856 Minturn Ave
28
     1426336v.1
                                                     Page 3 of 4
        Case 2:17-cv-02192-JAD-GWF Document 30 Filed 03/04/19 Page 4 of 4



                                                          Case No. 2:17-cv-02192-JAD-(GWF)
1                                                         Stipulation and Order to Extend Rebuttal
                                                          Expert Disclosure Deadline (First Request)
2     Dated: March 4, 2019
3     WILSON ELSER MOSKOWITZ
      EDELMAN & DICKER LLP
4

5     /s/I-Che Lai
      Sheri M. Thome, Esq.
6     I-Che Lai, Esq.
      300 South Fourth Street, 11th Floor
7     Las Vegas, Nevada 89101
      Attorneys for Defendant Northgate
8     Homeowners Association
9

10                                          IT IS SO ORDERED.
11                                          _____________________________________
12                                          UNITED STATES
                                                    STATESDISTRICT   JUDGE
                                                            MAGISTRATE    JUDGE

13
                                                      March 5, 2019
                                            DATED: ______________________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     1426336v.1
                                            Page 4 of 4
